Name: 2014/108/EU: Council Decision of 27Ã February 2014 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2014-02-28

 28.2.2014 EN Official Journal of the European Union L 59/34 COUNCIL DECISION of 27 February 2014 appointing a member of the Court of Auditors (2014/108/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the opinion of the European Parliament (1), Whereas: (1) The term of office of Mr Harald WÃ GERBAUER is due to expire on 28 February 2014. (2) A new appointment should therefore be made, HAS ADOPTED THIS DECISION: Article 1 Mr Oskar HERICS is hereby appointed member of the Court of Auditors for the period from 1 March 2014 to 29 February 2020. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 February 2014. For the Council The President D. KOURKOULAS (1) Opinion of 25 February 2014 (not yet published in the Official Journal).